 1

 2

 3

 4

 5

 6
                                                         JS-6
 7

 8

 9                           UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11

12   GWENDOLYN KENNEDY                    Case No. 5:20-CV-00305-JGB-KKx
13              Plaintiff,
14        v.                              ORDER TO REMAND
15   SPROUTS FARMERS MARKET, a
     business entity, form unknown; and
16   DOES 1 TO 25, inclusive.             Action Date: July 15, 2019
                                          Trial Date: Not Set
17              Defendants.
18
     SF MARKETS, LLC
19
                Third Party Plaintiff,
20
          v.
21
     UPLAND TOWN CENTER, LLC;
22   NMC UPLAND, LLC; UPLAND
     TERRY, LLC; NORWALK
23   FLALLON, LLC; MOUNTAIN
     VIEW ENTERPRISES, L.P.; and
24   ROES 1 TO 50, inclusive.
25              Third Party Defendants.

26

27

28


                                           -1-
                                          ORDER
 1                                           ORDER
 2         The Court, having reviewed Defendant/Third Party Plaintiff SF Markets, LLC and
 3   Plaintiff Gwendolyn Kennedy’s stipulation to remand, and good cause appearing, orders
 4   as follows:
 5         1. The parties’ stipulation is approved;
 6         2. This case is remanded to the San Bernardino County Superior Court; and
 7         3. Each party shall bear its own fees and costs.
 8

 9
     IT IS SO ORDERED.
10

11
     Dated: July 14, 2021                   _____________________________________
12                                          UNITED STATES DISTRICT JUDGE
                                            Central District of California
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
                                              ORDER
